—Judgment, Supreme Court, New York County (Herbert Altman, J., on motions; Michael Obús, J., at plea and sentence), rendered July 30, 2001, convicting defendant of attempted computer trespass, and sentencing him to a conditional discharge with five days of community service and a $500 fine, unanimously affirmed.
Defendant’s claim that he was entitled to immunity from the use of certain evidence he furnished at the direction of his employer essentially constitutes a claim that his indictment was based on inadmissible evidence. Accordingly, his guilty plea forecloses review of this argument (see People v Hansen, 95 NY2d 227 [2000]).
The motion court properly denied defendant’s suppression motion without a hearing (see CPL 710.60 [3]; 60.45 [2]).
We have considered and rejected defendant’s remaining claims. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.